Citation Nr: 0843991	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  03-33 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation for an anxiety disorder, not 
otherwise specified, in excess of 30 percent prior to June 
29, 2001 and an evaluation in excess of 50 percent from June 
29, 2001, forward.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1989 to 
September 1998.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in November 2001.


FINDINGS OF FACT

1.  Prior to June 29, 2001, the veteran's anxiety disorder 
resulted in some occupational and social impairment due to an 
anxious mood, occasional panic attacks, and some sleep 
impairment, and did not result in occupational and social 
impairment with reduced reliability and productivity due to 
memory impairment, impaired judgment, impaired abstract 
thinking, disturbance of motivation and mood or difficulty in 
maintaining effective work and social relationships.

2.  From June 29, 2001 forward, the veteran's anxiety 
disorder results in occupational and social impairment with 
reduced reliability due to frequent panic attacks, impaired 
judgment, and disturbance of mood, and does not result in 
occupational and social impairment with deficiencies in most 
areas, including work, family relations, judgment, thinking, 
or mood, due to such symptoms as suicidal or homicidal 
ideation, near-continuous panic attacks, depression, spatial 
orientation, neglect of personal appearance and hygiene, or 
an inability to maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation for an anxiety disorder in 
excess of 30 percent prior to June 29, 2001 and an evaluation 
in excess of 50 percent from June 29, 2001, forward, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9413 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  38 C.F.R. § 4.1 
also requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability be 
considered form the point of view of the veteran working or 
seeking work.  

Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  38 C.F.R. 
§ 4.7 provides that, where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

Service connection was established for an anxiety disorder in 
a March 2000 rating decision where a 30 percent rating 
disability was assigned, effective September 12, 1998.  On 
appeal is the rating decision dated November 2001, where the 
RO continued the 30 percent rating disability.  

In a supplemental statement of the case, dated June 2005, the 
RO increased the evaluation to 50 percent disabling, 
effective June 29, 2001.

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. Part 
4, Diagnostic Code 9413 (2008).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2008).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2008).

Service treatment records are absent for any diagnosis of or 
treatment for an anxiety disorder or panic attacks.  The only 
report which may be construed in favor of the veteran is a 
service treatment report from July 1991, when the veteran 
complained of nausea, vomiting, and diarrhea.  However, the 
veteran was diagnosed with gastroenteritis, not an anxiety 
disorder or a panic attack.

The veteran has submitted reports from emergency room visits 
in August 1998 from the 355th Medical Group, Fort Hood, 
Texas, and the Casa Grande Regional Medical Center, where he 
contends he was suffering from panic attacks as he traveled 
by car from Texas to California.  On August 22, 1998, the 
veteran sought emergency medical treatment from Casa Grande 
Regional Medical Center.  There, he complained of initial 
troubled breathing, nausea, vomiting, sweating, a racing 
heartbeat, light-headedness, a feeling like he might pass 
out, and general weakness.  The veteran also reported that he 
had no similar symptoms previously.  During this visit, the 
veteran was diagnosed with heat exposure and was instructed 
to rest, to use air conditioning in the car, and to increase 
his clear fluids intake.  No medication was prescribed.

On August 23, 1998, the veteran sought treatment at the 355th 
Medical Group.  He complained of a coughing episode and felt 
very hot and fatigued.  He also felt weak "like [he had the] 
flu."  The veteran was diagnosed with having heat exposure 
and possible acute gastroenteritis.  Treatment included 
staying in for rest, fluids, and continuing on his trip after 
symptoms subsided.

On August 25, 1998, the veteran was treated at Fort Hood, 
Texas.  Of record are the discharge instructions received by 
the veteran, however, no diagnosis or report is included.  

Despite a lack of diagnosis, it can be construed from his 
treatment that the veteran continued to suffer from heat 
exposure.  Treatment included drinking plenty of liquids and 
ensuring proper hydration.  He had no work restrictions.  
Given that the veteran was traveling in a car from Texas to 
California and given that this occurred during the hot, 
summer month of August, it is not unlikely that the veteran 
could suffer from heat exposure and would require treatment 
from emergency services.  There is no indication that these 
emergency treatments were caused by panic attacks or an 
anxiety disorder.

In short, the lack of evidence showing that the veteran has 
suffered from, or has been treated for, panic attacks 
supports a 30 percent disability rating as symptoms such as 
panic attacks occurring more than once a week are suggested 
for a 50 percent disability rating.

A VA examination was conducted in September 1999.  The 
veteran was well-groomed, cared for his hygiene, was fully 
oriented, and had no suicidal or homicidal ideations.  
However, his mood was very anxious and his affect was mood-
congruent.  The veteran stated that his "sleep was not 
good" and often woke up because of his panic attacks.  The 
veteran reported having panic attacks as often as once per 
day to once every three days.  While the veteran reported 
daily panic attacks, at that time, he was employed, lived 
with his family and did his own shopping, cooking, and 
housekeeping.  He got along with his family and had close 
friends.  The veteran had a GAF score of 70 and was diagnosed 
with an anxiety disorder.  

In short, this evidence tends to show that, despite the panic 
attacks, the veteran did not have occupational and social 
impairment with reduced reliability and productivity and an 
evaluation of 30 percent disabling was appropriate prior to 
June 29, 2001.

The Board now turns to the period from June 29, 2001 to 
discuss whether an evaluation in excess of 50 percent 
disabling is warranted after this time.  Evidence from June 
29, 2001 includes VA examinations in September 2001, April 
2003, and August 2004 with similar results.  

In September 2001, the examiner indicated receipt and review 
of the veteran's medical records.  That report revealed that 
the veteran had chronic, recurrent, unexpected anxiety 
attacks.  However, these attacks did not affect the veteran's 
ability to function independently, appropriately, or 
effectively as the veteran reported that he was employed 
full-time for the past 12 months and contributed to household 
chores, errands, shopping, driving, and simple cooking.  The 
veteran reported that his concentration was erratic although 
he also reported watching sports on television and read 
occasionally and briefly, providing evidence against this 
claim.  In addition, the veteran reported that he has kept in 
contact with a couple of lifelong friends, showing that the 
veteran does not have difficulty in maintaining 
relationships.  The veteran was fully oriented, had no 
suicidal or homicidal ideations, had an euthymic mood, was 
well-nourished and well-groomed, and reported no impulse 
control problems.  The examination revealed a GAF score of 
70.  

In the April 2003 examination, the examiner indicated that 
there was no evidence of ritualistic behavior.  The veteran 
reported that the intensity and severity of his panic attacks 
were much less than before.  He had a GAF score of 70.

In August 2004, the veteran underwent another VA examination.  
Here, the examiner indicated review of the veteran's previous 
VA examinations as well as VA outpatient treatment notes.  
The veteran reported visits to the emergency room two times 
in 1996 for what he thought were panic attacks.  

The Board recognizes the apparent inconsistency between the 
veteran's recollection of the year of those emergency room 
visits and the medical reports of record which showed the 
veteran receiving treatment in 1998.  Given that the 
emergency room reports reflect that the veteran sought 
treatment in 1998, it is reasonable to assume that the 
veteran erred in stating that he sought emergency room 
treatment in 1996.  As mentioned above, the evidence of 
record of these emergency room visits do not reflect any 
diagnoses of anxiety or panic attacks.  

The veteran reported no suicidal or homicidal ideations, was 
well-groomed and had the ability to maintain personal 
hygiene, was fully oriented, and had no ritualistic 
behaviors.  These results tend to show that a higher 
disability rating for the veteran's anxiety disorder is not 
warranted.

The most recent VA examination was conducted in July 2008.  
The veteran had rapid speech, a constricted affect, an 
anxious mood, and a rambling thought process.  He reported 
difficulty controlling his impulses to act on his anger.  The 
examiner noted that the veteran's occupational functioning 
resulted in decreased concentration, inappropriate behavior, 
increased absenteeism, and poor social interaction.  The 
veteran reported having panic attacks two times per week, 
lasting ten to fifteen minutes.  During these panic attacks, 
the veteran reported feeling a loss of control and 
"escapes" situations at inappropriate times, including 
during work.  He was unable to exercise sound judgment when 
experiencing panic attacks, becoming confused and unable to 
concentrate.  However, as discussed below, these panic 
attacks do not significantly affect the veteran's 
functionality.

The veteran was fully oriented, clean, neatly groomed, 
appropriately dressed, and able to maintain minimum personal 
hygiene.  He had no suicidal or homicidal ideations.  During 
the examination, the veteran reported having checking and re-
checking obsessional rituals.  However, there is no evidence 
that these rituals interfere with routine activities.  The 
veteran also reported that he tends to withdraw from his 
family by staying in the bedroom to eat dinner rather than 
join his wife and children.  He avoids other family 
gatherings and indicated that he limits activities with his 
family because he anticipates having panic attacks.  However, 
that the veteran is currently married and lives with his wife 
and children is evidence which tends to show he is able to 
maintain effective relationships.  Although he had a GAF 
score of 48, his overall picture of disability and 
functioning more closely approximates the criteria for a 50 
percent disability rating.  

In short, the evidence shows that the veteran does not have 
deficiencies in most areas, such as work, family relations, 
thinking, or mood.  None of the representative symptoms 
listed under the 70 percent criteria, and no similar 
symptoms, give rise to deficiencies in any of these areas.  
The only symptom suffered by the veteran, of any 
significance, listed in the criteria for the 30, 50, or 70 
percent rating, is panic attacks.  The veteran's report of 
the frequency of these attacks has varied, but at no time can 
it be said that he suffered from continuous panic.  

Additionally, the veteran has maintained employment and 
maintained effective family relations.  This militates 
against a finding that he has deficiencies in these areas.  
Of note is that the term "deficiency" must have some 
reasonable meaning, otherwise every veteran who suffers from 
a psychiatric disability should be assigned a 70 percent 
rating.  This would render the criteria for lower ratings 
meaningless; a result that is not tenable.  Cf.  Splane v. 
West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of 
construction requires us to give effect to the clear language 
of statute and avoid rendering any portions meaningless or 
superfluous").

The veteran contended that he has had numerous emergency room 
visits due to his panic attacks.  Most recently, in a VA 
outpatient treatment note from January 2008, the veteran 
indicated that he had been to the emergency room at least 
five times.  

Evidence of record includes records from the 355th Medical 
Group, the emergency room in Fort Hood, Texas, and the Casa 
Grande Regional Medical Center in August 1998.  As discussed 
above, these visits do not indicate any diagnoses of anxiety 
disorder or panic attacks.  The only other corroborating 
evidence of record is a November 2004 statement from a friend 
and former co-worker, "L.T."  L.T. stated that on three 
occasions, he drove the veteran to the emergency room to seek 
treatment for what he believed was a heart attack.  However, 
no dates or locations have been provided of these emergency 
room treatments.  

Regardless, this is not evidence as to the frequency of the 
veteran's panic attacks.  Indeed panic attacks that occur 
weekly or less often are contemplated by a 30 percent 
disability rating.

In addition, the veteran reported that he has had fifteen 
jobs in the past nine years.  There is no evidence of record 
which shows termination of or resignation from employment for 
any of those fifteen jobs.  L.T. stated on November 2004  
that one employer rehired the veteran four times.  

The frequency of the veteran's panic attacks are not 
consistent.  VA outpatient treatment reports, as well as VA 
examinations, indicate that the veteran's panic attacks occur 
as frequently as three to four times per day and as 
infrequently as three times per month.  More significantly, 
there is limited indication that these panic attacks, no 
matter the frequency, significantly affect the veteran's 
ability to function independently, appropriately, and 
effectively.  L.T.'s November 2004 statement revealed that 
the veteran's panic attacks "forced [the veteran] out of 
work...due to unwillingness to travel."  While on travel for 
work, the veteran had demanded return flights home because of 
the need to refill prescriptions or due to the exhaustion 
from the panic attacks.  However, the veteran is currently 
employed full-time and has maintained a relationship with his 
wife and children, providing evidence that overall, the 
veteran can function independently, appropriately, and 
effectively despite his panic attacks.  Thus, the veteran's 
disability picture more clearly approximates the criteria for 
a 50 percent disability rating.  The Board finds that the 
post-service medical records, as a whole, provides highly 
probative evidence against this claim, outweighing the 
veteran's statements and those statements he has submitted.  

The veteran has repeatedly contended that his anxiety 
disorder has affected his ability to maintain employment.  
This raises the issue of whether extraschedular consideration 
is warranted.  Thus, the Board will examine whether the 
veteran's disability on appeal warrants referral for 
extraschedular consideration.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R.  § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined that 
referral for extraschedular consideration is not warranted in 
this case.

The veteran contends that his anxiety disorder has affected 
him to a point where he has considerable occupational 
impairment.  The rating schedule specifically contemplates 
occupational impairment in the criteria for evaluating 
anxiety disorders, and the assigned evaluations have been 
based on such impairment.  The rating schedule is therefore 
adequate to evaluate the veteran's disability.  It is 
important for the veteran to understand that without 
consideration all problems associated with the disability, it 
would be difficult to justify the current evaluation. 

Accordingly, the Board finds that the rating schedule 
adequately corresponds to the symptomatology and severity of 
the veteran's anxiety disorder under Diagnostic Code 9413, as 
discussed above.  The first criterion of the Thun analysis is 
not satisfied and the Board finds that referral for an 
extraschedular rating is not warranted.  

Finally, the Board does not find evidence that the veteran's 
disabilities on appeal should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

Thus, all probative evidence of record indicates that the 
veteran's anxiety disorder was properly rated at 30 percent 
disabling for the period prior to June 29, 2001, and does not 
warrant a rating higher than 50 percent from June 29, 2001, 
forward.  As such, the claim for entitlement to higher 
ratings for his anxiety disorder, under the rating schedule, 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

The Board recognizes that the VCAA duties to notify and the 
notice requirements discussed by Dingess and Vazquez-Flores 
were not satisfied prior to the initial unfavorable decision 
on the claim by the RO.  Under such circumstances, VA's duty 
to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In this case, the notice explained in Vazquez-Flores and all 
other necessary VCAA notice were satisfied subsequent to the 
initial RO decision by way of letters sent to the veteran in 
July 2006 and June 2008.  The June 2008 letter informed the 
veteran of the relevant Diagnostic Code and criteria therein 
to be applied, as well as examples of the evidence the 
veteran should provide.  This letter also referred to an 
earlier notice provided in July 2006, thus apprising the 
veteran that this was only additional notice.  The June 2008 
letter necessarily incorporated the previous notice letter of 
July 2006.  The July 2006 letter informed the veteran of his 
and VA's duties in obtaining evidence, as well as how VA 
assigns effective dates.  Thus, these letters addressed all 
the elements of VCAA notice as provided in 38 U.S.C.A. 
§ 5103(a).

Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that these errors 
were not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
errors in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in October 
2008, after the notices were provided.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records and VA outpatient treatment reports.  He was afforded 
an appropriate and adequate VA medical examinations in 
September 1999, September 2001, April 2003, August 2004, and 
July 2008.

The veteran submitted numerous VA Form 21-4142 requesting VA 
to obtain records from medical health professionals regarding 
his panic attacks.  These names correspond to the clinicians 
who examined the veteran in September 1999 and September 
2001.  Thus, VA has completed development of the veteran's 
requests for medical records.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


